DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-12, 17, 18 is/are rejected under 35 U.S.C. 102(a1/a2)  as being anticipated by Schennum et al (US 10,,236,708)
With regard to claim 1 ,Schennum et al disclose a battery assembly comprising:
a housing (120),
a first cover (130,140 provided with a first mounting column (142), and
an electronic switch (Fig. 4; r.n. 152) received in the first cover, the first cover defines a first mounting slot corresponding to the electronic switch, the first cover is mounted on the housing by the cooperation of the first mounting column and the first mounting slot, pressing the outside wall of the first cover (outside wall of 140) causes the first mounting column to press the electronic switch and turn on the electronic switch.
With regard to claim 10,Schennum et al disclose(Fig. 3)  an electronic cigarette, comprising: an atomizer (132), and a battery assembly (150) electrically connected to the atomizer ( 132) ,   --the battery assembly comprises a housing, a first cover provided with a first mounting column, and an electronic switch received in the first cover, the first cover defines a first mounting slot 
With regard to claim 2, 11, Schennum et al disclose(Fig. 4)  that the first mounting column comprises a mounting portion and a button integrally formed with the mounting portion, the button protruded from one end of the mounting portion is close to the electronic switch, the button portion  (144) presses the electronic switch when the cover is pressed.
With regard to claim 3, 12, Schennum et al disclose(Fig. 4)  that the  electronic switch provided with an elastic member, after the external force applied to the first cover is released, the elastic member restores to its initial state by the springback force, which causes the button to be separated from the electronic switch.
With regard to claim 8, 17, Schennum et al disclose(Fig. 4)  that the housing defines an atomizer mounting hole (132) , an electrode contact (170, Fig. 8) is located in the atomizer mounting hole, when an atomizer mounted in the atomizer mounting hole, the atomizer is electrically connected to the electrode contact.
With regard to claim 9, 18, Schennum et al disclose(Fig. 4)  that the end surface area of the electronic switch  (152) that matches the button is smaller the end surface area (144) of the button.

Allowable Subject Matter
Claim 4-7, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses

the first cover with a second mounting column, the housing further defines a second mounting slot, the second mounting column being inserted in the second mounting slot, and cooperates with the first mounting column and the first mounting groove to mount the first cover on the housing (cl. 5, 14).
the second mounting column defining a fixing hole, the opposite sidewalls of the second mounting slot being respectively provided with a second limiting hole corresponding to the fixing hole, the battery assembly further comprises a second limiting column, the second limiting column is disposed in the fixing hole, two ends of the second limiting post are extending through the fixing hole and are respectively mounted in the limiting holes (cl. 6, 15);  .
one end of the housing defining a groove close to the first mounting column, the first cover is provided with a blocking piece the blocking piece is located above the first mounting column and protruded from the first cover toward the housing, the blocking piece is inserted into the groove, a gap is formed between the blocking piece and the bottom of the groove (cl. 7, 16).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses structural mechanisms of   switches for electronic cigarettes 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								5/19/21